694 N.W.2d 557 (2005)
Nancy FRENCH, Relator,
v.
MPLS. SPECIAL SCHOOL DIST. # 1/Self-Insured/Sedgwick Claims Management Service, Respondents.
No. A05-131.
Supreme Court of Minnesota.
April 6, 2005.
David R. Vail, Soderberg & Vail, L.L.C., Minneapolis, MN, for Appellant.
Barbara Bloom, David M. Bateson, Rider Bennett, L.L.P., Minneapolis, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 29, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/G. Barry Anderson
Associate Justice